     Case: 1:18-mj-00716-SKB Doc #: 1-1 Filed: 11/28/18 Page: 1 of 17 PAGEID #: 5

                                                                                              FILED
                                                                                     RICHARD W~i.6.GEL
                                                                                      C!- ERi'              - .~n-r·
                                                                                            .1. i. .1:- ... :1   '
                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF OHIO                        ?018NOY 28 M1 9= 20

 IN THE MATTER OF THE USE OF A
 CELL-SITE SIMULATOR TO IDENTIFY
 ANY ADDITIONAL CELLULAR
 TELEPHONE DEVICES USED BY
                                                   Filed Uoder Seal
 DERRICK BRYANT



                             AFFIDAVIT IN SUPPORT OF
                      AN APPLICATION FOR A SEARCH WARRANT

         I, David A. Zummach, being first duly sworn, hereby depose and state as follows:


                      INTRODUCTION AND AGENT BACKGROUND


1.       I make this affidavit in support of an application for a search warrant under Federal Rule

of Criminal Procedure 41 to authorize law enforcement to employ an electronic investigative

technique, which is described in Attachment B, to determine the identification of any additional

cellular telephone devices used by Derrick BRYANT which is described in Attachment A.

2.       I am a Special Agent with the U.S. Drug Enforcement Administration, and have been so

employed since October 2015. As such, I am an "investigative or law enforcement officer" of the

United States within the meaning of Title 18, United States Code, Section 2510(7), that is, an

officer of the United States who is empowered by law to conduct investigations of and make arrests

for offenses enumerated in Title 18, United States Code, Section 2516(1). I have been a law

enforcement officer since June 25, 2009, spending three years with the United States Border Patrol

and three years with Immigration and Customs Enforcement. I completed the U.S. Border Patrol

Academy and DEA Basic Agent Academy, and I received training in the investigation of offenses

involving controlled substances. As a Special Agent of the DEA, my duties and responsibilities
     Case: 1:18-mj-00716-SKB Doc #: 1-1 Filed: 11/28/18 Page: 2 of 17 PAGEID #: 6




include conducting criminal investigations for violations of federal law, particularly those found

in Title 21 and Title 18, of the United States Code.

3.        I am currently assigned to the Cincinnati Resident Office of the DEA. I received specialized

training from the DEA, including the 18-week Basic Agent Training course. This training focused

on methods of unlawful drug trafficking; the identification of controlled substances; surveillance;

undercover operations; confidential source management; the means by which drug traffickers

derive, launder, and conceal their profits from drug trafficking; the use of assets to facilitate

unlawful drug trafficking activity; and the law permitting the forfeiture to the United States of

assets purchased with drug proceeds or assets used or intended to be used to facilitate drug

violations.

4.        As a DEA Agent, I have participated in approximately fifteen criminal investigations and

in the execution of numerous search warrants seeking evidence of violations of the Federal

Controlled Substances Act (Title 21, of the United States Code). These warrants covered the search

of locations to include: residences of drug traffickers and their co-conspirators/associates, drug

manufacturing operations, stash houses used as storage and distribution points for controlled

substances, as well as the search of Facebook profiles, e-mail accounts, and mobile telephones. I

am working closely on this investigation with TFO Chad Whitford and TFO Timothy Andrews.

5.        Facts set forth in this affidavit are based upon personal knowledge derived from my

participation in this investigation and upon information presented to me by other law enforcement

officers involved in this case. This affidavit is intended to show merely that there is sufficient

probable cause for the requested warrant and does not set forth all of my knowledge about this

matter.
     Case: 1:18-mj-00716-SKB Doc #: 1-1 Filed: 11/28/18 Page: 3 of 17 PAGEID #: 7




6.       One purpose of applying for this warrant is to determine with precision any Target Cellular

Devices' location from devices used by Derrick BRYANT. There is reason to believe the Target

Cellular Devices are currently located somewhere within this district because BRYANT, the user

of the devices, lives in and spends majority of his time in the Cincinnati, Ohio, area. Pursuant to

Rule 41(b)(2), law enforcement may locate the Target Cellular Devices outside the district

provided the device is within the district when the warrant is issued.

7.       Based on the facts set forth in this affidavit, there is probable cause to believe that violations

of21 United States Code, Sections 841(a)(l) and 846 have been committed, are being committed,

and will be committed by BRYANT and others yet to be identified. There is also probable cause

to believe that the location of the Target Cellular Devices will constitute evidence of those criminal

violations, including leading to the identification of other individuals who are engaged in the

commission of these offenses and identifying locations where the target engages in criminal

activity.

8.      Because collecting the information authorized by this warrant may fall within the statutory

definitions of a "pen register" or a "trap and trace device," see 18 U.S.C. § 3127(3) & (4), this

warrant is designed to comply with the Pen Register Statute as well as Rule 41. See 18 U.S.C. §§

3121-3127. This warrant therefore includes all the information required to be included in a pen

register order. See 18 U.S.C. § 3123(b)(l).

                                         PROBABLE CAUSE

9.       In August of 2018, the DEA Cincinnati Resident Office began an investigation into a

fentanyl/heroin distribution ring operating in and around the Cincinnati, Ohio area. Through

investigative efforts, Derrick L BRYANT was identified as a distributor of fentanyl/heroin.
  Case: 1:18-mj-00716-SKB Doc #: 1-1 Filed: 11/28/18 Page: 4 of 17 PAGEID #: 8




10.    In August of 2018 Task Force Officer Whitford conducted a criminal history check on

BRYANT and found that he has a history of eight (8) felony arrests, 7 of which regard narcotics

offenses.

11.    In August of 2018, Task Force Officers Andrews and Whitford met with DEA Confidential

Source 1 (hereinafter "CS l "). CS 1 agreed to cooperate with members of the DEA for monetary

compensation. CS 1 has in the past provided information proven to be accurate and whose

reliability has been established to agents' satisfaction. During the meeting, CS 1 stated that Derrick

Lamar BRYANT has been purchasing high-value vehicles over the past few years from Dixie

Imports located at 4597 Dixie Highway, Fairfield, Ohio 45014. Several vehicles purchased by

BRYANT have been cash purchases, and at least one vehicle was purchased by BRYANT, but

was recorded in another individual's name. Moreover, all of the vehicles identified by case agents

are registered at different addresses. CS 1 believes BRYANT is laundering the proceeds from the

sales of illegal narcotics through Dixie Imports, Inc., by purchasing high-value vehicles, some of

which for large amounts of cash. CS 1 stated the most recent transaction with cash was conducted

in May of 2018, when BRYANT arrived with a large amount of cash, purchased a vehicle, and

then registered the vehicle under the name of an acquaintance of his. Furthermore, Mustapha Ait

MOUHA, alk/a "Adam," owner of Dixie Imports, recently purchased a 2017 GMC Sierra truck

from an auto auction in Detroit, Michigan. Shortly after purchasing the vehicle, MOUHA provided

a temporary Ohio registration tag 0774524 to Derrick BRYANT for the vehicle. At an unknown

time or date BRYANT flew to the Detroit, Michigan area, picked up the vehicle and drove it back

to the Cincinnati, Ohio area. TFO Andrews conducted a search of the temporary registration

through Law Enforcement indices. The search revealed that this vehicle was registered to

BRYANT, at 2545 Hackberry Street, Cincinnati Ohio 45231.
  Case: 1:18-mj-00716-SKB Doc #: 1-1 Filed: 11/28/18 Page: 5 of 17 PAGEID #: 9




12.    On August 28th, 2018, CSl informed case agents that BRYANT dropped off a new,

enclosed trailer at the lot of Dixie Imports South, Inc., a secondary car lot owned by Mustapha Ait

MOURA. This car lot is open to the public. CS 1 stated that the trailer was put in a location on the

lot that is out of view of the security cameras which oversee the car lot. On August 28th, 2018, at

approximately 9:00 p.m., case agents utilized Dep. Rhoads and K-9 "Kaiser" to conduct an open

air sniff of the enclosed trailer. During the open air sniff, K-9 Kaiser gave a positive indication for

the presence of narcotics emitting from the trailer.

13.    On August 29th, 2018, a second DEA Confidential Source (hereinafter "CS2") contacted

TFO Andrews. CS2 has agreed to cooperate with members of the DEA for judicial consideration,

and has in the past provided information proven to be accurate and whose reliability has been

established to agents' satisfaction. Case agents met with CS2 to conduct a debriefing. During the

debriefing, CS2 stated that a shipment of heroin had just arrived in Cincinnati, Ohio and that

BRYANT was in need of a secure location at which to store the heroin. Based on the facts in this

affidavit it is TFO Andrews' belief that the enclosed trailer may have been utilized to transport the

shipment of heroin into Cincinnati, Ohio.

14.    In late August 2018, CSl contacted TFO Andrews in regard to Andre ROBINSON. CSl

stated that Mustapha Ait MOURA recently hired ROBINSON as a sales representative for Dixie

Imports South. CS 1 provided TFO Andrews with information obtained directly from ROBINSON,

wherein ROBINSON stated that he (ROBINSON) and BRYANT were friends.

15.    In late August 2018, CS2 met with ROBINSON at Dixie Imports South. During that

meeting, CS2 had general conversation with ROBINSON about possibly purchasing a vehicle

from the lot at Dixie Imports South.
 Case: 1:18-mj-00716-SKB Doc #: 1-1 Filed: 11/28/18 Page: 6 of 17 PAGEID #: 10




16.    In early September 2018, CSI contacted Task Force Officer Andrews in regard to the

enclosed trailer parked in the lot of Dixie Imports South. According to CS I, an unknown subject

operating a full-size SUV (later determined to be registered to Willie PARNELL, believed to be

BRYANT's half-brother) entered the lot of Dixie Imports South and removed the previously-

referenced enclosed trailer. A few days later, CS I contacted TFO Andrews. CS I discussed a recent

conversation with Willie PARNELL, who according to the CS and by his own admissions had

arrived at the lot of Dixie Imports South with the enclosed trailer. CS I stated that the trailer

was being pulled by BRYANT'S 2017 GMC truck (CS 1 believes that this vehicle is also owned

by BRYANT). PARNELL stated that he had removed the trailer from the lot and used the trailer

to move BRYANT's 2013 McLaren to BRYANT's secondary residence in Helena, Georgia. CS 1

has observed BRYANT operating the 2013 McLaren in the past, and states that BRYANT has

possession of the 2013 McLaren.

17.    On September 18th, 2018, CS2 contacted Task Force Officer Whitford and stated that a

meeting with Andre ROBINSON (who agents believe is a co-conspirator of BRYANT's) would

be taking place at Bargo's bar and grill restaurant in Fairfield, Ohio, at approximately 9:00 p.m.

that evening.

18.    At approximately 9:51 p.m., CS2 contacted Task Force Officer Whitford and stated that

ROBINSON requested that CS2 obtain two money counter machines. ROBINSON explained to

CS2 that he (ROBINSON) has two acquaintances who are currently distributing heroin and that

they need money counters to count the proceeds from illegal narcotics distribution: large sums of

U.S. Currency.

19.    CS2 also advised that ROBINSON recently acquired a delivery van and has obtained

employment at a local delivery company. Furthermore, ROBINSON inquired about shipping
  Case: 1:18-mj-00716-SKB Doc #: 1-1 Filed: 11/28/18 Page: 7 of 17 PAGEID #: 11




companies, such as FedEx, and asked CS2 if the packages are checked for contraband. CS2

believes ROBINSON will start utilizing his (ROBINSON ' s) delivery van as a means to deliver

bulk amounts of narcotics and/or the proceeds from the sales of narcotics.

20.    On September 19th, 2018, at approximately 8:28 p.m., CS2 placed an outgoing and

recorded cellular call to 513-432-1795 (Andre ROBINSON) to discuss the delivery of a money

counter. During the recorded call, CS2 informed ROBINSON it would be a few days until CS2

could get the "machine" to ROBINSON. During the call, ROBINSON acknowledged the delay

and both CS2 and ROBINSON agreed to speak at a later date.

21.    On September 24th, 2018, at approximately 4:25 p.m., Task Force Officer Whitford met

with the Honorable Stephanie K. Bowman, U.S. Magistrate Judge, Southern District of Ohio, and

presented one search warrant authorizing the use of a DEA owned GPS equipped money counter

(ser# 1 ilOl 4473 16119). Magistrate Judge Bowman authorized that search warrant.

22.    On September 26th, 2018, members of the DEA conducted an undercover operation

utilizing CS2. During this operation, CS2 delivered the money counter to Andre ROBINSON. On

September 26th, 2018, at approximately 10:00 p.m., CS2 - followed by Task Force Officer

Whitford and Task Force Officer Andrews - met with ROBINSON at the Bargo' s bar and grill

restaurant located in Fairfield, Ohio. This meeting between CS2 and ROBINSON was recorded.

At approximately 10:07 p.m., Task Force Officers Whitehouse and DEA SA Reder observed CS2

arrive at the parking lot of the restaurant. As soon as CS2 exited the vehicle, CS2 was greeted by

ROBINSON. CS2 exited the vehicle and retrieved the box containing the money counter and

placed it into ROBINSON's vehicle. CS2 stated that, upon arrival at the restaurant [CS2] exited

the vehicle and met with ROBINSON and then provided the money counter to ROBINSON, which

was placed into ROBINSON's vehicle. CS2 stated ROBINSON and CS2 went into the restaurant
    Case: 1:18-mj-00716-SKB Doc #: 1-1 Filed: 11/28/18 Page: 8 of 17 PAGEID #: 12




and engaged in conversation. During the conversation, ROBINSON and CS2 were discussing who

would utilize the counter machine, and ROBINSON made mention of a male who has a McLaren

and Rolls Royce and has a lot of money as the person who will use "the machine." Case agents are

aware that BRYANT owns both of these cars.

23.        On September 28th, 2018, at approximately 7:13 p.m., a batch report 1 was created (00122-

0136-000), which displays U.S. Currency being processed through the [DEA-owned] money

counter. At approximately 7:44 p.m., the money counter displayed a physical address of 11922

Hamilton Ave., Cincinnati, Ohio, 45231. This is the physical address of the Prime Cuts Barber &

Beauty Salon owned by Derrick BRYANT.

24.        On September 29th, 2018, at approximately 7:32 a.m., the money counter displayed an

address of 9812 Beech Drive, Cincinnati, Ohio, 45231. This is the known residence of Derrick

BRYANT. Case agents believe, through covert electronic surveillance and recorded calls

made between the CS and ROBINSON, ROBINSON transported the money counter to 11922

Hamilton Ave., Cincinnati, Ohio and then provided BRYANT with the money counter. Once the

money counter was observed by BRYANT at the barber shop, it is believed that BRYANT took

possession of the money counter and transported it to his (BRYANT's) residence, located at 9812

Beech Drive, Cincinnati, Ohio.

25.        In October 2018, Task Force Officer Andrews conducted a criminal history check on

ROBINSON, which revealed six (6) felony arrests, two (2) of which regarded narcotics offenses.

26.        On October 3, 2018, Task Force Officer Whitehouse spoke with Detective Flick of the

West Chester Police Department. Detective Flick advised Task Force Officer Whitehouse that he

(Detective Flick) had conducted a Confidential Source debrief over the past twelve months.



1
    Batch reports show the denominations for, and report the serial number of, each bill run through the money counter.
  Case: 1:18-mj-00716-SKB Doc #: 1-1 Filed: 11/28/18 Page: 9 of 17 PAGEID #: 13




According to Det. Flick, this Confidential Source (hereinafter "CS3") has in the past provided

information proven to be accurate and whose reliability is established to Det. Flick's satisfaction.

During the debriefing conducted by Det. Flick, CS3 stated that he/she was purchasing cocaine

from Derrick BRYANT. CS3 stated that he/she had in the past purchased multiple ounces of

cocaine at a time from BRYANT. Typically, CS3 would meet with BRYANT at a barber shop

(Prime Cuts) and inform BRYANT how much cocaine CS3 wished to purchase, while getting a

haircut. Later CS3 would then meet with BRYANT in a residential area to conduct the final

transaction of the cocaine. CS3 stated that BRYANT was in possession of anywhere from 5-10

kilograms of cocaine at a time and would store the kilograms in a deep freezer in his (BRYANT's)

residence. CS3 also stated BRYANT would not utilize a cellular telephone to discuss drug

trafficking activities.

27.     On October 29th 2018, at approximately 9:30 p.m., CS2, followed by Task Force Officer

Whitford and Task Force Officer Andrews, met with ROBINSON at the Bargo's bar and grill

restaurant located in Fairfield Ohio. This meeting between CS2 and ROBINSON was recorded.

At approximately 9:40 p.m., Task Force Officers Whitehouse and Vanover observed CS2 arrive at

the parking lot of the restaurant. At approximately 9:46 p.m., Task Force Officers Whitehouse and

Vanover observed ROBINSON arrive at the lot, driving a silver 2014 four door Infiniti bearing

Ohio temporary registration 0880215. As soon as CS2 exited the vehicle, CS2 was greeted by

ROBINSON, who was walking away from the silver four door Infiniti. CS2 exited the vehicle,

retrieved the box containing the money counter, and placed it into ROBINSON' s 2014 silver

Infiniti. Upon successful completion of the delivery of the [DEA] money counter, case agents

debriefed CS2, who confirmed that upon arrival at the restaurant, [CS2] exited a vehicle and met

with ROBINSON, then provided the money counter to ROBINSON, which was placed into
 Case: 1:18-mj-00716-SKB Doc #: 1-1 Filed: 11/28/18 Page: 10 of 17 PAGEID #: 14




ROBINSON's vehicle. CS2 further stated that they (ROBINSON and CS2) stood in the parking

lot and engaged in conversation, during which conversation they discussed who would utilize the

money counting machine. ROBINSON made mention of a male who would like the money counter

to use in the Dayton area or the Atlanta area, which are locations BRYANT is known to visit.

28.    On November 2, 2018, TFO Whitford reviewed data on a court-authorized GPS tracker

installed on BRYANT's black 2017 GMC truck. TFO Whitford noted that at approximately 9:42

a.m., the data shows his GMC truck arriving at the Northern Kentucky Cincinnati International

Airport (CVG). TFO Whitford contacted TFO Eli Sautter and TFO Rick Bernecker with the DEA

airport interdiction group for assistance. TFO Sautter observed BRYANT in the check-in area and

learned BRYANT utilized valet parking for his GMC truck. TFO Sautter learned through a

confidential source (hereinafter "CS4") that BRYANT was flying to Atlanta, Georgia. BRYANT

traveled on Frontier Airlines - Flight #1485, and departed CVG at 11 :36 a.m. CS4 has provided

reliable information in the past, continues to provide information in exchange for monetary

compensation, and has established reliability to agents' satisfaction. CS4 further explained to TFO

Sautter that BRYANT had utilized Golden5135 l 3@GMAIL.COM to book the Frontier Airlines

flight. CS4 also provided TFO Sautter with a telephone number BRYANT listed while reserving

the flight; this telephone number was confirmed by TFO Whitford to be a phone number with

which agents were familiar. On November 4, 2018, at approximately 10:26 a.m., an electronic

notification from the court-authorized GPS tracker on BRYANT's GMC truck alerted TFO

Whitford that BRYANT's truck was departing the area of CVG airport.

29.    On November 5, 2018, at approximately 11 :59 a.m., court-authorized electronic

surveillance on BRYANT's GMC truck indicated the vehicle traveled to 842 W. High Street,

Lexington, Kentucky. At approximately 12:54 p.m., it was noted that BRYANT's truck departed
 Case: 1:18-mj-00716-SKB Doc #: 1-1 Filed: 11/28/18 Page: 11 of 17 PAGEID #: 15




842 W. High Street, Lexington, Kentucky, and traveled back to Cincinnati, Ohio. TFO Whitford

contacted Detective M. Evans of the Lexington Police Department's Narcotics Enforcement Unit

and provided Detective Evans with the address where BRYANT's truck was parked. Detective

Evans was familiar with the area and informed TFO Whitford that two known subjects, who he

believes to be involved in the distribution of cocaine and marijuana, currently reside at 839 W.

High Street, Lexington, Kentucky. Detective Evans further explained that parking on the street is

only authorized on the even-numbered side. (TFO Whitford believes this is why the GPS tracker

on BRYANT's GMC truck displayed a physical address of 842 W. High Street, Lexington,

Kentucky.)

30.    On November 9, 2018, TFO Whitford and TFO Andrews debriefed CS3. During the

debrief, CS3 stated that BRYANT possessed and utilized multiple telephones in conjunction with

his drug trafficking business.

31.    Given the consistency of the information provided by both DEA Confidential Sources, the

West Chester Police Department's Confidential Source, and Andre ROBINSON's statements to

DEA CS2 about the vehicles and large amount of money, the fact that all three CS debriefings

were conducted independently and upon information and belief those CS' have no known contact

with each other, TFO Andrews submits that all three CS' have provided accurate and reliable

information about BRYANT'S Drug Trafficking Organization (DTO). Moreover, BRYANT

appears to have unexplainable wealth (a number of high-cost vehicles and residences currently

owned by BRYANT). TFO Andrews has not observed any routine employment by BRYANT,

other than ownership of Prime Cuts Barber Shop. During periodic surveillance conducted at the

barber shop, case agents have noted a low amount of customers during business hours. Further,

ROBINSON's association with BRYANT (ROBINSON delivered the first money counter to
 Case: 1:18-mj-00716-SKB Doc #: 1-1 Filed: 11/28/18 Page: 12 of 17 PAGEID #: 16




Prime Cuts and then the counter was then transported to BRYANT'S residence, with a person

matching BRYANT's description as the reported recipient). Over the last month, BRYANT has

been to the Atlanta, Georgia, area at sporting events, as well as purchased the GMC pickup truck

for approximately $65,000.00 cash from Dixie Imports, Inc.

32.    Based on the recited facts within, I believe that BRYANT, ROBINSON and others as-yet

unidentified are distributing narcotics and engaging in a conspiracy to possess and to distribute

narcotics, specifically, heroin, a Schedule I controlled substance, in violation of21 U.S.C. Sections

846 and 841; and are also conducting financial transactions and conspiring to conduct financial

transactions with the proceeds of those criminal offenses (which are "specified unlawful activities"

as    described    m     18     U.S.C.    Section     1956)   with     intent   to    conceal    the

nature/location/source/ownership/control of the funds or to promote the drug trafficking or to

avoid transaction reporting requirements, in violation of 18 U.S.C. Section 1956 and 1957.

Additionally, based on my training, experience, and conversation with other law enforcement

officers, I know it is common for drug traffickers to utilize multiple telephones in order to

communicate to other members in the DTO or to customers. I believe BRYANT utilizes cellular

devices, both known and unknown to law enforcement, in order to conduct his illicit drug

trafficking and launder the drug proceeds.

                                   MANNER OF EXECUTION

33.    In my training and experience, I have learned that cellular phones and other cellular devices

communicate wirelessly across a network of cellular infrastructure, including towers that route and

connect individual communications. When sending or receiving a communication, a cellular

device broadcasts certain signals to the cellular tower that is routing its communication. These

signals include a cellular device' s unique identifiers.
 Case: 1:18-mj-00716-SKB Doc #: 1-1 Filed: 11/28/18 Page: 13 of 17 PAGEID #: 17




34.    To facilitate execution of this warrant, law enforcement may use an investigative device or

devices capable of broadcasting signals that will be received by the Target Cellular Devices or

receiving signals from nearby cellular devices, including the Target Cellular Devices. Such a

device may function in some respects like a cellular tower, except that it will not be connected to

the cellular network and cannot be used by a cell phone to communicate with others. The device

may send a signal to the Target Cellular Devices and thereby prompt it/them to send signals that

include the unique identifier of the device. Law enforcement may monitor the signals broadcast

by the Target Cellular Devices and use that information to determine the Target Cellular Devices'

locations, even if located inside a house, apartment, or other building.

35.    The investigative device may interrupt cellular service of phones or other cellular devices

within its immediate vicinity. Any service disruption to non-target devices will be brief and

temporary, and all operations will attempt to limit the interference with such devices. In order to

connect with the Target Cellular Devices, the device may briefly exchange signals with all phones

or other cellular devices in its vicinity. These signals may include cell phone identifiers. The device

will not complete a connection with cellular devices determined not to be the Target Cellular

Devices, and law enforcement will limit collection of information from devices other than the

Target Cellular Devices. To the extent that any information from a cellular device other than the

Target Cellular Devices is collected by the law enforcement device, law enforcement will delete

that information, and law enforcement will make no investigative use of it absent further order of

the court, other than distinguishing the Target Cellular Devices from all other cellular devices.
 Case: 1:18-mj-00716-SKB Doc #: 1-1 Filed: 11/28/18 Page: 14 of 17 PAGEID #: 18




                                AUTHORIZATION REQUEST


36.    Based on the foregoing, I request that the Court issue the proposed search warrant, pursuant

to Federal Rule of Criminal Procedure 41. The proposed warrant also will function as a pen register

order under 18 U.S.C. § 3123.

37.    I further request, pursuant to 18 U.S.C. § 3103a(b) and Federal Rule of Criminal Procedure

41 (f)(3 ), that the Court authorize the officer executing the warrant to delay notice until 30 days

from the end of the period of authorized surveillance. This delay is justified because there is

reasonable cause to believe that providing immediate notification of the warrant may have an

adverse result, as defined in 18 U.S.C. § 2705. Providing immediate notice to the subscriber or

user of the Target Cellular Devices would seriously jeopardize the ongoing investigation, as such

a disclosure would give that person an opportunity to destroy evidence, change patterns of

behavior, notify confederates, and/or flee from prosecution. See 18 U .S.C. § 3103a(b)(1 ). There is

reasonable necessity for the use of the technique described above, for the reasons set forth above.

See 18 U.S.C. § 3103a(b)(2).

38.    I further request that the Court authorize execution of the warrant at any time of day or

night, owing to the potential need to locate the Target Cellular Devices outside of daytime hours.

39.    I further request that the Court order that all papers in support of this application, including

the affidavit and search warrant, be sealed until further order of the Court. These documents

discuss an ongoing criminal investigation that is neither public nor known to all of the targets of

the investigation. Accordingly, there is good cause to seal these documents because their premature

disclosure may seriously jeopardize that investigation.
 Case: 1:18-mj-00716-SKB Doc #: 1-1 Filed: 11/28/18 Page: 15 of 17 PAGEID #: 19




40.    A search warrant may not be legally necessary to compel the investigative technique

described herein. Nevertheless, I hereby submit this warrant application out of an abundance of

caution.


                                                 Respectfully submitted,



                                                 DavidA~:i =)L
                                                 Special Agent
                                                 Drug Enforcement Administration

       Subscribed and sworn to before me on J_   B day of November 2018.

       HO RABLE STEPHANIE K. BOWMAN
       UNITED STATES MAGISTRATE JUDGE
 Case: 1:18-mj-00716-SKB Doc #: 1-1 Filed: 11/28/18 Page: 16 of 17 PAGEID #: 20




                                       ATTACHMENT A


       This warrant authorizes the use of the electronic investigative technique described in

Attachment B to identify the location and identification of target cellular devices used by Derrick

BRYANT.


       This technique may be used at the following locations: 2545 Hackberry Street, Cincinnati

Ohio 45231, 11922 Hamilton Ave., Cincinnati, Ohio, 45231, 9812 Beech Drive, Cincinnati, Ohio,

45231; and any other locations where officers have reason to believe that Derrick BRYANT is

present pursuant to active pen register information.
 Case: 1:18-mj-00716-SKB Doc #: 1-1 Filed: 11/28/18 Page: 17 of 17 PAGEID #: 21




                                          ATTACHMENT B


       Pursuant to an investigation of Derrick BRYANT for a violation of 21 United States

Code, Sections 841(a)(l) and 846, this Warrant authorizes the officers to whom it is directed to

determine the location and identification of the target cellular devices identified in Attachment A

by collecting and examining:


    1. radio signals emitted by the target cellular device for the purpose of communicating with

       cellular infrastructure, including towers that route and connect individual

       communications; and

   2. radio signals emitted by the target cellular device in response to radio signals sent to the

       cellular device by the officers;


for a period of thirty days, during all times of day and night.


       Absent further order of a court, law enforcement will make no affirmative investigative

use of any identifiers collected from cellular devices other than the Target Cellular Device,

except to identify the Target Cellular Device and distinguish it from the other cellular devices.

Once investigators ascertain the identity of the Target Cellular Device, they will end the

collection, and any information collected concerning cellular devices other than the Target

Cellular Device will be deleted.


       This warrant does not authorize the interception of any telephone calls, text messages,

other electronic communications, and this warrant prohibits the seizure of any tangible property.

The Court finds reasonable necessity for the use of the technique authorized above. See 18

U.S.C. § 3103a(b)(2).
